[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]         ON OBJECTIONS TO THE MAGISTRATE'S DECISION IN MANDAMUS
                           MEMORANDUM DECISION
Relator, Shirley Nelly-Edmond, has filed an original action in mandamus requesting this court to issue a writ of mandamus to order respondent, Industrial Commission of Ohio, to vacate its order that denied her application for wage loss compensation, and to issue a new order awarding such compensation beginning January 3, 1995.
This court referred the matter to a magistrate, pursuant to Civ.R. 53(C) and Section (M), Loc.R. 12 of the Tenth District Court of Appeals, who rendered a decision including findings of fact and conclusions of law.  The magistrate decided the requested writ of mandamus should be denied.  Relator has filed objections to the magistrate's decision.
Relator has sustained two work-related injuries and has two claims, claim No. 88-7863 and claim No. 88-58134.  Relator applied for wage loss compensation only in claim No. 88-7863.  The commission determined that the conditions allowed in claim No. 88-7863 did not cause relator to suffer a wage loss.  In her action for mandamus, relator contends that the conditions allowed in claim No. 88-58134 should also be considered to determine whether she has suffered a wage loss.  Inasmuch as relator failed to raise this issue before the commission, she cannot raise it for the first time in a mandamus action in this court.  State ex rel.Quarto Mining Co. v. Foreman (1997), 79 Ohio St.3d 78.
Therefore, relator's objections to the magistrate's decision are overruled, and the requested writ of mandamus is denied.
Objections overruled, writ of mandamus denied.
BROWN, J., and LAZARUS, P.J., concur.